DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on December 6, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive. 
The Examiner agrees that Inoue “S1” shows the level of power being output by the inverter, but this output signal clearly indicates the control signals that are provided/supplied to the inverter.  In other words, with no control signals being supplied, the Inoue inverter produces no output (S1 at zero).  Then, control signals are supplied, causing the inverter to produce an output (S1 constantly rising and falling).  Then, the control signals are stopped again (S1 back to zero).  This repeated off-on-off of the inverter’s controls signals are “pulses”.  Thus, Inoue discloses “supply, to the first inverter, a plurality of pulses” (three of which are indicated by the S1 waveform of figure 3).
The Applicants only argue against S1 being at the inverter output.  There is no discussion regarding how S1 is evidence of control signals being alternately supplied and not-supplied at the inverter input.  The art rejection is maintained. 
The objection to the title is withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17, 19-26 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “turn on and turn off each of the first semiconductor switch and the second semiconductor switch by supplying the plurality of pulses to the first inverter …”.  The language of claim 17 indicates that one action (semiconductor switches on/off) happens as a direct result of the other (inverter supplied with pulses).
The originally filed specification, however, does not indicate this cause/effect functionality.  The specification discloses that the semiconductor switches and inverters are separately controlled (see clean specification paragraph 170-178).  They semiconductor switches are controlled to be on, then the inverter is supplied with a pulse, and then the semiconductor switches are turned off.  The two components (switches, inverters) are controlled at nearly the same time – but it is not the pulse supplied to the inverter that directly causes the semiconductor switches to turn on/off (it is a separate signal from the controller). 
The skilled artisan would have recognized that the Applicants did not have possession of a controller that is configured to turn the semiconductor switches on/off “by supplying the plurality of pulses to the first inverter”, as recited in claim 17.
Claims 19-26 and 37 are similarly rejected as they depend from, and inherent the deficiencies of, claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2018/0131235) in view of Park (US 2018/0122955).
With respect to claim 17, Inoue discloses an apparatus (fig 2-3; par 45-65) for induction heating and wireless power transmission (intended use, does not breathe life into the claim), the apparatus comprising: 
a first group of working coils comprising a first working coil (202A) and a second working coil (202B) that are electrically connected to each other in parallel; 
a first inverter (204) configured to perform a switching operation (par 47) to generate a resonance current in at least one of the first working coil or the second working coil; 
a first semiconductor switch (SWA) electrically connected to the first working coil and configured to turn on and turn off the first working coil; 
a second semiconductor switch (SWB) electrically connected to the second working coil and configured to turn on and turn off the second working coil; 
a shared resonance capacitor (203) electrically connected to both first/second working coils; and 
a controller (206) configured to:
supply, to the first inverter a plurality of pulses comprising one, two or three pulses, each pulse being applied to the first inverter for a period of time (see fig 3, the inverter output S1 shows that the inverter alternates between being off and on, therefore, there the controller obviously alternately denies and provides control signals to the inverter to cause it to be idle and active, respectively.  The repeated alternation between the absence and presence of control signals at the inverter input is interpreted as a pulse – as Inoue’s inverter produces an output S1 in three bursts, each is interpreted as being produced by a different pulses – thereby indicating three pulses); and 
turn on and turn off each of the first semiconductor switch and the second semiconductor switch by supplying the plurality of pulses to the first inverter (see fig 3; SWA is turned on at the same time as a first pulse causes the inverter to produce its first S1 output; then SWB is turned on for the second pulse; see also par 57) until a position of the object is detected (par 58-59).  
Inoue discloses that all working coils are individually activated to connect them to the inverter, which provides a pulse for wireless transmission.  Inoue states “In each state in which the corresponding transmission coil 202 is selected, the controller 206 drives the inverter 204 so as to generate the driving voltage S1.” (par 57).  This clearly indicates the overlapping on times of the semiconductor switches and the inverter.  They are controlled to be on at the same time, which matches the functionality disclosed by the Applicants’ specification (par 170-178).
As discussed above, the Inoue “pulses” are interpreted as each off-on-off of the control signals that are input (supplied) to the inverter.  Each time the inverter is controlled to be on, it produces an output (S1 not at a horizontal zero).
During each pulse and when the semiconductor switch(es) are on, the voltage (VN1) across each working coil is measured.  Inoue then takes the coils that produced the lowest voltage and tests them again (par 59) until the lowest voltage is identified.  This indicates the location of “the object” (the receiver whose coupling affects the voltage).
Inoue discloses a common/shared resonant capacitor (203), but does not expressly disclose first and second resonant capacitors electrically connected between the working coils and switches.  Park (fig 2; par 56-73) discloses an apparatus for wireless power transmission, comprising: a first working coil (Coil1), a second working coil (Coil2), a first inverter (110), a first switch (SQ1), a second switch (SQ2), a first resonant capacitor (C1) and a second resonant capacitor (C2).
Inoue and Park are analogous because they are from the same field of endeavor, namely wireless power transmitters with individually controlled resonant circuits.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Inoue’s shared resonant capacitor with individual capacitors for each working coil, as taught by Park.  Park discloses the equivalence of the two designs.  Figure 2 shows individual capacitors and figure 3 shows a common capacitor.  Paragraph 73 does not indicate that any hardships or unexpected problems result from making this switch.
The combination teaches that each resonant circuit comprises a capacitor, coil and switch, but does not expressly disclose that the capacitor is electrically between the coil and switch.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to switch the locations of the coil and capacitor (to create a series leg with the order of coil, capacitor, switch).  The order of series components is arbitrary.  The same current will flow through all components regardless of which is first, which is in the middle, and which is at the bottom. 
With respect to claim 19, Inoue discloses the controller is configured to: 
provide the first inverter with the plurality of pulses after turning on the first semiconductor switch at a first time point (fig 3, first pulse at S1 are provided after SWA goes HIGH to turn on the first switch); and 
based on the object not being detected after the first time point and before a second time point, turn off the first semiconductor switch (SWA goes low) and turn on the second semiconductor switch (SWB goes high) at the second time point, and then provide the first inverter with the plurality of pulses again (S1 provides another pulse).  
Claim 19 only broadly recites “based on the object not being detected”.  The claim does not recite that the controller carries out object detection and only proceeds to the next step when the results are negative (no object).  There is no indication in any of the claims of when this object detection functionality would actually be carried out.  It is also noted that the specifics of foreign object detection is a non-elected species.  Naming a generic foreign object detection step, within the elected claims, would be permissible. 
With respect to claim 20, Inoue discloses the controller is configured to: based on the object not being detected after the second time point and before a third time point, turn off the second semiconductor switch and turn on the first semiconductor switch at the third time point, and then provide the first inverter with the plurality of pulses again (par 58-59).  Inoue discloses providing a pulse to all coils (at least the first and second) and then repeating the process with a smaller group of coils (which would include the first coil again).  Inoue discloses carrying out the object detection (measuring voltages) on a large set of coils (all coils) and then a subsequent detection using a subset (which includes at least the first coil). This means that the first coil is tested twice (once before the second coil and again afterwards).
With respect to claim 21, Inoue discloses the controller is configured to: based on an elapse of a first delay after the first semiconductor switch is turned on at the first time point, provide the plurality of pulses to the first inverter; and based on an elapse of a second delay after providing the plurality of pulses to the first inverter, turn off the first semiconductor switch at the second time point (see timing chart of figure 3).  
With respect to claim 22, Inoue discloses the controller is configured to: 
based on a determination that the object is disposed above the first working coil, provide the first inverter with a switching signal having a frequency and a phase that are adjusted corresponding to a power level input by a user (par 58-59); and 
turn on and turn off the first semiconductor switch based on the switching signal (par 58-59).  
Inoue discloses carrying out the object detection on a large set of coils (all coils).  Based on measured voltages, the controller creates a subset for which it determines that the object is near and tests the subset (par 59).  The first coil is part of the subset because the controller has determined it has a low enough voltage.  Then, the controller provides the first coil with another pulse (as shown in fig 3).  This pulse has a frequency and phase that “correspond” to a power level input by a user.  The claim does not define or explain what “correspond” means or how a user would input a power level.  The rejection relies on the interpretation that there is an inherent mathematical relationship between the inverter switching signal (S1) provided by Inoue and what is “input by a user”.   Alternatively, there inherently exists a user for whom the Inoue frequency/phase values are satisfactory (and thus, they “correspond”). 
With respect to claim 23, Inoue discloses the controller is configured to: 
stop providing the first inverter with the switching signal to detect whether another object is disposed above the second working coil (S1 stops so that SWA can turn off and SWB can turn on); 
turn off the first semiconductor switch (SWA off/low) and turn on the second semiconductor switch (SWB on/high) at a start of a predetermined period of time after stopping providing the first inverter with the switching signal (see timing diagram of fig 3); and 
provide the first inverter with a single pulse within the predetermined period of time after turning on the second semiconductor switch (see fig 3; S1 when SWB is high).  
With respect to claim 24, Inoue discloses the controller is configured to: 
based on another object not being detected above the second working coil until an end of the predetermined period of time, turn off the second semiconductor switch and turn on the first semiconductor switch at the end of the predetermined period of time (par 58-59); and 
provide the first inverter with the switching signal again after turning on the first semiconductor switch at the end of the predetermined period of time (par 58-59).
Claim 24 is anticipated for the same reasons as discussed above in the art rejection of claim 20.
With respect to claim 37, the combination (Inoue modified by Park to include individual capacitors for each working coil, and further modified to switch the locations of the working coils and capacitors) teaches that the first/second semiconductor switches have a first end connected to the first/second resonance capacitor and a second end connected to ground.
Park (fig 2) clearly shows the second end of the switches is connected to ground.  The first end of the switches is connected to the reactive component immediately above it.  The modified combination teaches that this component is the resonance capacitor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836